1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARK SHANE THOMPSON,                             )   Case No.: 1:18-cv-00125-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER GRANTING PLAINTIFF’S MOTION
13          v.                                        )   TO EXTEND TIME TO RESPOND TO
                                                          DEFENDANTS’ FIRST SET OF
14                                                    )   INTERROGATORIES, AND GRANTING
     A. GOMEZ, et al.,
                                                      )   DEFENDANTS’ MOTION TO MODIFY THE
15                  Defendants.                       )   SCHEDULING ORDER
                                                      )
16                                                    )   [ECF Nos. 54, 55]
17          Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983.
19          Currently before the Court is Plaintiff’s request to extend the time to respond to Defendants’
20   first set of interrogatories, filed September 10, 2019.
21          On September 25, 2019, Defendants filed a motion to extend the discovery and dispositive
22   motions deadlines.
23          On the basis of good cause, Plaintiff’s request to extend the time to file a response to
24   Defendants’ first set of interrogatories is granted, and Plaintiff shall file a response on or before
25   October 11, 2019. Plaintiff is advised that no further extensions of time will be granted absent
26   extraordinary circumstances, not present here.
27          The Court also finds good cause to grant Defendants’ request to modify the scheduling order,
28   and the deadlines are extended for Defendants only as follows:
                                                          1
1             1.    The deadline to file an exhaustion motion is January 28, 2020;

2             2. The deadline to complete discovery, including filing motions to compel, is March 16, 2010;

3             3. The deadline for fling pretrial dispositive motions is May 15, 2010; and

4             4. All other provisions of the Court’s May 17, 2020, amended discovery and scheduling order

5                  remain in full force and effect.

6
7    IT IS SO ORDERED.

8    Dated:        September 27, 2019
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
